Citation Nr: 1506948	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the right knee prior to December 4, 2007. 

2.  Entitlement to an effective date earlier than March 30, 2007, for the assignment of a separate disability rating for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board initially considered this matter in June 2012, when it declined to assign a rating higher than 20 percent for symptoms of locking, pain, and effusion, but assigned a separate rating of 10 percent for degenerative joint disease (DJD) with noncompensable limited motion.  The Veteran appealed this decision, and in April 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) that vacated the portion of the Board's June 2012 decision that denied a rating higher than 10 percent for DJD.

Most recently, in November 2013, the Board granted a 20 percent rating for DJD for the period from March 30, 2007, to December 4, 2007.  The Veteran appealed this decision.  In August 2014, the Court granted a JMR that vacates the portion of the Board's November 2013 decision that denied an earlier effective date for the assignment of a separate rating for DJD and that denied a rating higher than 20 percent for DJD.  The claim has returned to the Board for review.

The Board regrets that it took so long to finally resolve this appeal; getting a correct rating and effective date has taken 8 years.  Rather, this case has ping-ponged between the RO, the Board and the Court of Appeals for Veterans Claims numerous times.  However, the Veteran will wait no longer.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006), (Lance, J., dissenting) (noting "the hamster-wheel reputation of veterans law"). 





FINDINGS OF FACT

1.  The Veteran's right knee DJD manifests as limited motion with additional functional loss well-exceeding 15 degrees flexion and full extension, with severe recurrent subluxation or lateral instability.

2.  It was factually ascertainable that the Veteran's DJD caused an increase to the Veteran's limited motion and pain as of March 30, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for under DC 5010-5260 for right knee DJD have not been met, but the criteria for a separate 30 percent rating under DC 5257 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5257 (2014); VAOPGCPREC 
9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

2.  The effective date for the separate ratings under DCs 5010-5260 and 5257 shall be effective from March 30, 2006.  38 C.F.R. § 3.400(o)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He was provided with a VA examination in August 2007 in conjunction with this claim, which is adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  



Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  In claims for increased disability compensation, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014).  Accordingly, and as set forth in the JMR, the Board will review the evidence starting from March 30, 2006, one year before the date of receipt of his claim for an increased rating for his right knee.

As mentioned above, the Veteran's right knee DJD is rated as 20 percent disabling prior to December 4, 2007, pursuant to DC 5010-5260.  38 C.F.R. § 4.71a, DCs 5010, 5260 (2014).  See also 38 C.F.R. § 4.27 (2014) (setting forth the authority for hyphenated diagnostic codes).  

Under DC 5010, traumatic arthritis is rated pursuant to DC 5003.  Under DC 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5003 (2014).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014). 

DC 5260 pertains to limited flexion of the knee.  Under DC 5260, a 0 percent rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when limited to 45 degrees; a 20 percent rating is assigned when limited to 30 degrees; and, a 30 percent rating is assigned when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).  Normal flexion is to 140 degrees.  Id., Plate I.

When evaluating disabilities causing limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Turning to the evidence, an April 2006 VA treatment record notes the Veteran's pain for years, and that his job entailed excessive standing, walking, and getting into and out of cars.  It was noted that he was supposed to have a tight total knee replacement in January 2006, but postponed because he had started a new job and was unable to take the time off from work.  He continued to complain of increased pain at the end of the work day.  On examination, he did not have effusion or erythema, but did have medial joint line tenderness and discomfort.  In April 2007, he was noted to have changed jobs, but still worked as a car salesman, and that walking and standing on the blacktop was very hard on his knees.  He said he had trouble walking at the end of the work day.

At the August 2007 VA examination, the Veteran was noted to be in "very bad" shape.  He had a severe limp and frequently used his cane.  He had extreme difficulty with stairs, and reported that he moved his sleeping area to the ground floor of his two-story home.  He said he could walk about a block before having to rest, and that he could not drive for very long.  He complained of stiffness in the morning, after having sat for a while, and in the cold weather.  His knee was swollen most of the time, and tender and painful.  The Veteran explained that his knee was essentially constantly flared, but that he also experienced enhanced flares with more pain at least once a week.  During the examination, the joint was effused.  His thigh muscle on the right was atrophied.  He did not have instability or subluxation, though he had pain during testing.  Motor strength was down due to pain.  The examiner chose not to ask the Veteran to walk on his heels or tiptoes because of his pain.  He could flex to 75 degrees, and fully extend.  After repetitions, the Veteran was able to achieve 75 degrees of flexion, but his motion was heavily guarded, shaky, slow, and objectively painful.  His pain and fatigue increased with each repetition.  The examiner opined the Veteran had severe DJD with chronic pain and limping, difficulty walking any significant distance, and difficulty with stairs.  He took pain medication daily so that he could work, and worked through pain.  His pain was increased at the end of the day.  The examiner noted that he would likely have increased fatigability, lack of endurance, and slowness during a flare, but could not opine on the extent of additional impairment.

A November 2007 VA treatment record shows that he had full extension with no pain, and flexion to 90 degrees with pain.  He was noted to have full strength throughout range of motion testing.  His DJD was described as end-stage, and limiting his mobility and interfering with work.  His need for pain medication was increasing.  

In a November 2007 statement, his wife reported that he missed work approximately one week a month, either from pain or from the pain medication making him feel sick.  She said that he could not help in the yard or play sports with their children.  She said that he falls unexpectedly.  She reported that his doctor told them that the Veteran was a bit young for a total knee replacement, which was scheduled in December 2007, because they only last about 10 years, but that he needed it for quality of life.  

A higher rating is not available under DC 5010, as a 20 percent rating is the highest available pursuant to those criteria.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2014).

The evidence does not support a higher rating under DC 5260.  The Veteran's worst flexion measurement was to 75 degrees, which well-exceeds the criteria for even a noncompensable rating.  Even when taking into account his functional loss, the Veteran was able to achieve at least 75 degrees of flexion.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  His functional impairment, including lack of endurance, fatigability, slowness, shakiness, and painful motion, has not been shown to reduce his flexion to 15 degrees or below, which is what would be required for a 30 percent rating.  The evidence does show reports of difficulty walking at the end of a long day on his feet, but there is no suggestion that any additional limitation reaches to the level of a 30 percent rating.  Id.  

In regards to the effective date for the award of his separate rating under DC 5010-5260, the Board finds the Veteran entitled to an effective date of March 30, 2006, one year prior to the receipt of the claim for an increased rating.  It was factually ascertainable on this date that he had increased functional loss and painful motion due to his right knee arthritis.  38 C.F.R. § 3.400(o)(2) (2014).

The evidence does not support a separate rating for limited extension.  38 C.F.R. § 4.71a, DC 5261 (2014).  Under DC 5261, limited extension to 5 degrees warrants a 0 percent rating; to 10 degrees warrants a 10 percent rating; to 15 degrees warrants a 20 percent rating; to 20 degrees warrants a 30 percent rating; to 30 degrees warrants a 40 percent rating; and, to 45 degrees warrants a 50 percent rating.  Id.  The evidence shows that he has always been able to fully extend.  As above, his functional limitations have not been shown to reduce his extension to a compensable level.  Schafrath, supra. 

The evidence does support entitlement to a separate rating under DC 5257, which pertained to other impairments of the knee causing recurrent subluxation or lateral instability.  Under DC 5257, a 10 percent rating is warranted for slight disability; a 20 percent rating is warranted for moderate disability; and, a 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.71a, DC 5257 (2014).  Separate ratings may be assigned under DCs 5257 and 5003, which contains the criteria for DC 5010, when arthritis of the knee causes limited motion, provided that limitation of motion at least meets the criteria for a 0 percent rating.  See VAOPGCPREC 
9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

Here, the Veteran's limited flexion measurement is noncompensable, but does not meet the criteria for a 0 percent rating.  However, with his additional functional limitation, he has been found to have more significant limited flexion, and the Board therefore finds that he meets the requirements of the precedential opinions.  The evidence has not objectively shown instability or subluxation, but the Veteran's wife reported that he falls frequently, and he was shown to have shaky/unstable motion during repeated range of motion testing.  Accordingly, the Board finds he is entitled to a separate rating of 30 percent under DC 5257, for severe disability.  The evidence shows severe DJD interfering with mobility and with work.  This is the highest rating available under this code.  Id.

The effective date for this separate rating under DC 5257 should take effect from March 30, 2006, a year before receipt of his claim for an increased rating, as it was factually ascertainable that he had severe pain and disability resulting from his right knee.  38 C.F.R. § 3.400(o)(2) (2014).

The Board is cognizant of its (and VA's) "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, however, the Board is evaluating the Veteran's disability not prospectively, but retrospectively.  

Rather, with the additional 30 percent rating as discussed above, the Veteran is now receiving the maximum combined disability rating he can receive under the schedule during the appeal period, 60 percent for his right knee.  Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed. 38 C.F.R. § 4.68.  Here, the combined evaluations for disability of the knee shall not exceed the 60 percent evaluation of Diagnostic Code 5162 (amputation at middle or lower thirds of leg).  The Board notes that this rating is equivalent to having the highest rating available after 1 year following implantation for a prosthetic replacement of the knee joint.  See DC 5055 (Prosthetic replacement of knee joint: with severe chronic residuals consisting of severe painful motion or weakness in the extended extremity).  As 60 percent equals the maximum evaluation of 60 percent under the amputation rule, no higher evaluation is available and an extended discussion of ratings under other DCs would not be beneficial to the Veteran.  Therefore, the Board finds the Veteran is not prejudiced by a more extensive statement of reasons or bases.  

Ratings under DCs 5256, 5262, and 5263 are not available, as the evidence does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum.  He is already rated under DC 5258 for symptoms of pain, locking, and effusion into the joint.  38 C.F.R. § 4.71a (2014).

Extraschedular Consideration

The Board considered whether these claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain in his knee, and also of limited motion, swelling, and functional impairment including lack of endurance, slowness, and shaky/unstable movement.  He is unable to sit, stand, and walk for prolonged periods of time, cannot climb stairs, and has increased pain at the end of a work day on his feet.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral knee disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

In Rice v. Shinseki, the Court held that a request for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not made any contentions that he was unable to work due to his right knee during this time period, and none of the evidence of record suggests as much.  Indeed, the August 2007 VA examination and his VA treatment records indicate he was working as a car salesman.  See VA examination dated September 28, 2010.  Accordingly, the Board concludes that a request for TDIU has not been raised.

  
ORDER

An earlier effective date of March 30, 2006, is assigned for the assignment of a separate 20 percent rating under DC 5010-5260.

The request for a rating higher than 20 percent for right knee DJD is denied.

A separate 30 percent rating under DC 5257 is granted from March 30, 2006. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


